HonorableTom R. Rears
County Attorney
Coryell county
Gatesville, Texas
Dear Sir:                Opinion No. O-6178
                         Re: Right to withhold transpor-
                              tation aid under the Rural
                              Aid Act, and related question.
          We have your letter of recent date to which you
attached a letter from the Trustees of the Evant Independent
School District settfng out the circumstances of a disagree-
ment between the Evant Trustees and the County Board over
the most economical routing of a bus to the Evant School.
By reason  of this disagreement the Trustees of the Evant
School,have requested an opinion on the following questlons:
        "1 . If the Ireland-Evant bus goes ahead and
   runs over the public county roads through
   Purmela and picks up no pupils In Purmeld could
   the county board lawfully withhold the Evant
   District's transportation money?
        "2 . If the Ireland-Evant bus went through
   Purmela against County Board's approval and
   picked up only legal approved transfers to Evant
   could the County Board lawfully withhold Evant
   District's transportation money?"
         In Article 5, Chapter 373, Acts of the Fortg-
eighth Legislature; which is the Rural Aid Act, It Is pro-
vided:
         "The County Superintendent and the County
    School Board of the several counties of this
    State subject to the approval of the State Sup-
    erintendent of Public Instruction are hereby
    authorized to annually set up the most econom-
    ical system of transportation possible for the
    purpose of transporting both grads and high
    school pupils from their districts, and within
    their districts. The County shall be regarded
    as the unit and the warrant made payable to the
Hon. Tom R. Mears, page 2        O-6178


    County Board Transportation Fund, on the total
    transportation earned within the County not to
   sxceed the total approved cost thereof and the
   'County Board of Education shall distribute the
    funds equitably tomthe Districts operating such
    transportation system not to exceed the actual
   approved cost of any one (1) bus so operated...."
         It is to be noted that the Act provides that the
County Superintendent and County School Board set up the
most economical system of transportation possible, subject,
however, to the approval of the State Superintendent of
Public Instruction. The action of the County Superintendent
and County School Board is not final since the State Super-
intendent must approve the route.
         We have discussed this matter with a member of the
State Department of Education and have been advised that ties
Ireland-&ant bus route has not been approved by that&apart-
ment. They also advised us that applications for transpor-
tation aid funds, as provided in the Rural Aid Act, are
denied when the transportation involved is not over an ap-
proved route. Therefore, the transportation money is with-
held by the State Department when the route on which the
application is based is not an approved route.        .

         In viewsof the fact that the State Superintendent
must approve the bus route before transportation aid will
be available, it is suggested that the Evant School Trusteea,
the County Superintendent and the County School Boardoounsal
with the State Superintendent of Public Instruction in an
effort to determine the most economlcal route for the Ireland-
Evant School bus. 'A discussion and review of all the facts
in such a conference should bring about an amicable settle-
ment of the differences between the officials involved.
         Trusting this will be of assistance to you, we are
                                Yours very truly
                             ATTORNEY GERERAL OF TEXAS
                               By s/Jack W. Rowland
JWR:BT:wc                           Jack W. Rowland
                                          Assistant
APPROVED OCT 4, 1944
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/Bm   Chairman